Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 2-6, 8-12, 14-23 are presented for examination.

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 January 2009 has been entered.



REASONS FOR ALLOWANCE
The following is an examiner's statement of reasons for allowance:
The prior art made of record does not teach or fairly suggest the combination of elements recited in independent claim 1 and similarly in 10.  More specifically, the prior art of record does not specifically suggest a method, comprising: 
normalizing, via one of the one or more computer systems, the information associated with each of the plurality of documents into a single information structure;
generating, via one of the one or more computer systems, a transcript of an interaction between a plurality of participants for the plurality the communication modalities based at least in part on the normalized information;
storing, via one of the one or more computer systems, the transcript the interaction between the plurality of participants;
determining, via one of the one or more computer systems, the plurality of participants involved in the interaction based on the transcript; and
mapping, via one of the one of the one or more computer systems, the plurality of participants to a logical social graph based on a connection context derived from a social media network.
Dependent claims 3-6, 8-9 and 11-12, 14-23, being definite, further limiting, and fully enabled by the specification are also allowed.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yicun Wu whose telephone number is 571-272-4087.  The examiner can normally be reached on 8:00 am to 4:30 pm, Monday -Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached on (571) 571-272-4037. The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system:
"http://portal.uspto.gov/external/portal/pair"
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 866-217-9197 (toll-free)
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Yicun Wu
Patent Examiner
Technology Center 2100
/YICUN WU/
Primary Examiner, Art Unit 2153